DETAILED ACTION
This office action is in response to applicant’s filing dated June 24, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 5-8, 10, and 11 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 24, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 10; cancelation of claim(s) 2-4 and 10; and addition of new claim(s) 11. 

Priority
The present application is a national stage entry of PCT/EP2015/060991 filed on May 19, 2015, which claims benefit of foreign priority to EPO 14169642.7 filed on May 23, 2014.  The effective filing date of the instant application is May 23, 2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jie et al (CN 101352417A, English machine translation provided, cited in a previous Office Action) in view of Scheuring al (WO 2012/007352 Al, US 2013/0267605 Al utilized as English Translation, cited in a previous Office Action).
The instant claims require a composition comprising ambroxol hydrochloride, a thickener comprising hydroxyethylcellulose which is substantially free from glycerol and from sugar alcohols.  Ambroxol has the structure:
Ambroxol

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale

Regarding claims 1, 5, 6, and 8, Jie teaches a cough syrup consisting of water, ambroxol hydrochloride at .3g/100ml, a suitable thickener, i.e. sugar at 30g/100ml, a sweetener, i.e. stevioside at .03g/100ml, a preservative, i.e. sodium benzoate (benzoic acid) at .2g/ml and flavorings at .15g/100ml, useful as a mucolytic medication (p. 1-2 of the English Translation). 

Jie does not expressly teach hydroxyethylcellulose as the thickener at the concentration of instant claims 8 and 10, the viscosity of the syrup of instant claims 1 and 11, the concentration of water of claim 7, or sucralose as the sweetener at the concentration of instant claims 8 and 10.
However, Scheuring teaches an aqueous composition comprising bromhexine (title) which is particularly suitable as a cough elixir or cough syrup [0009].  Bromhexine has the structure: 
Bromhexine

    PNG
    media_image2.png
    220
    229
    media_image2.png
    Greyscale

while this is not identical to the claimed compound ambroxol:

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale
 , it is noted that these compounds are structurally similar.  These compounds differ in that bromhexine contains a methyl group on the chain N and no substituent on the cyclohexane ring, while ambroxol contains no substituent on the chain N and a hydroxyl group on the cyclohexane ring.  Therefore, while the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would be obvious to use similar excipients to formulate compositions with a reasonable expectation of success, absent factual evidence to the contrary.  
MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.0038.

As such, since Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water, and since Scheuring teaches compositions comprising a structurally similar compound comprising a sweetener, preservatives, flavorings, water and hydroxyethylcellulose as the thickener and that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary 
Taken together, all this would result in the practice of the method of claims 1, 5, 6, and 8 with a reasonable expectation of success.


Regarding claim 7, Jie teaches adding purified water to adjust the concentration of the composition after mixing all the components (see page 1, 1st paragraph of translation).  However, Jie does not explicitly teach the composition has a water content of at least 77% by weight.  However, Scheuring teaches “aqueous compositions” preferably denotes compositions in which the solvents consist of at least 80% by weight and more preferably at least 90% by weight of purified water to adjust the concentration [0016],  ranges encompassing the instantly claimed at least 77% water.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of water suggested by Scheuring in the compositions taught by Jie with an expectation of success, since the prior art establishes that formulating compositions with at least 80% by weight is suitable for formulating a cough syrup with structurally similar compounds.
Taken together, all this would result in the practice of the method of claim 7 with a reasonable expectation of success.

Regarding claim 10, Jie does not explicitly teach the sweetener is the claimed sucralose.  However, Scheuring teaches usually the compositions contain a suitable sweetener; sweeteners are used which are different from sugar alcohols, i.e. in this embodiment the compositions are free from sugar alcohols [0021]; the sweetener sucralose is particularly preferred [0022]; the compositions contain the sweetener in an amount of 0.01 g to 10g based on 100 ml of the composition [0023].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize sucralose as the sweetener in the formulation of Jie at the instantly claimed concentration, since the sucralose was known to be an appropriate sweetener in syrup formulations of structurally similar compounds, when employed at the instantly claimed concentration. 
Taken together, all this would result in the practice of the method of claim 10 with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed June 24, 2020 have been fully considered and have not been found persuasive. 
Applicant argues:
Jie describes an ambroxol hydrochloride oral solution that also includes sucrose as a thickener at 30g/100 mL, and further comprising preservatives and water. There is no teaching or suggestion by Jie of providing a thickener for the cough syrup (which comprises hydroxyethylcellulose (HEC)) in an amount of 0.1 g to 1.0 g based upon a 100 mL of the cough 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, since Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water, and since Scheuring teaches compositions comprising a structurally similar compound comprising a sweetener, preservatives, flavorings, water and hydroxyethylcellulose as the thickener and that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.  



Applicant argues:
Scheuring describes an aqueous composition comprising bromhexine in an amount of 0.04 g to 0.4 g (e.g., 0.16 g) based on 100 ml of the composition, a thickener such as HEC in an amount of 0.05 g to 5 g based on 100 ml of the composition, and an amount of sugar alcohols of less than 10 g based on 100 ml of the composition (see paragraphs [0012 - 0019] of Scheuring).  Scheuring also fails to teach of suggest a cough syrup composition that contains glycerol in an amount less than 0.5 g based on 100 mL of the cough syrup and sugar alcohols in an amount less than 1 g based on 100 mL of the cough syrup. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water in amounts within the instantly claimed amounts.  The teachings of Scheuring are relied upon to establish that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.  
	

Applicant argues:
It is alleged that it would have been obvious to include HEC as a thickener to the oral solution of Jie based upon the disclosure of Scheuring, since it is known that HEC is a suitable thickener for use in cough syrup so as to obtain a viscosity within the claimed range. As previously noted, Jie already teaches the use of a large amount of sucrose in the oral solution, which clearly serves as a thickening agent, so there is no reason to provide a further thickening agent (such as HEC) when a suitable thickness/viscosity is already achieved.  Moreover, as also mentioned in the previous Response, the oral aqueous composition of Scheuring clearly differs from an ambroxol hydrochloride oral solution as taught by Jie and as claimed. The claimed formulation includes at most minimal concentrations of glycerol and sugar alcohols, and further the claimed formulation is an ambroxol hydrochloride oral solution which differs from the bromhexine aqueous composition not only by the different structure of the active substance but also since the active substance is present in a different amount. Scheuring describes that bromhexine is present in an amount of 0.04 g to 0.4 g based on 100 ml of the composition and preferably 0.16 g (see, e.g., paragraph [0012] of the '605 publication of Scheuring), whereas the preferred amount of ambroxol hydrochloride according to the claimed invention is an amount of 0.1 g to 1.0 g based on 100 mL (i.e., an amount that is significantly greater than the concentration of the active ingredient in the composition described by Scheuring).  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner notes that the compositions of Jie contain ambroxol hydrochloride and do not contain any glycerol or sugar alcohols.  The teachings of Scheuring are relied upon to establish that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.  
The Examiner acknowledges that Jie teaches the use of sucrose in large amounts as a thickening agent.  However, viscosity of composition is a result-effective variable which is dependent on the components in the composition, in particular the thickener utilized in the composition.  Scheuring establishes that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range in compositions comprising a structurally similar compound.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of 


Applicant argues:
Scheuring also describes preferred amounts of thickener, but is silent about a specific amount of HEC for the bromhexine aqueous composition (see the Example at paragraph [0044] of the '605 publication of Scheuring, no specific amount of HEC is described in the preparation). Accordingly, one having ordinary skill in the art, and absent improper hindsight and reliance upon the claimed invention, could not have simply deduced from the teaching of Scheuring the efficient amount of HEC to be as claimed which is specifically adapted to the cough syrup of the claimed invention, comprising a different active substance provided at a different concentration in relation to that which is claimed, so as to obtain the viscosity range as claimed.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Scheuring teaches one particular embodiment of the invention relates to compositions that are free from sugar alcohols [0015]; and composition consisting of a) bromhexine in an amount of 0.04 g to 0.4g, b) thickener in an amount of 0.005 g to 5 g, c) sweetener in an amount of 0.01 g to 10 g, d) other suitable additives selected from among preservatives, acid regulators, antifoamers, flavourings and colourings, in an amount of 0 to 10 g and e) water ad 100 ml [0032-0037].  Scheuring teaches the compositions contain a suitable prima facie obvious to one of ordinary skill in the art to utilize the amount of hydroxyethylcellulose taught by Scheuring as a starting point for optimizing the amount of hydroxyethylcellulose utilized to formulate a composition comprising ambroxol hydrochloride, hydroxyethylcellulose, which is free of glycerol and sugar alcohols since Scheuring teaches hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds and because viscosity and amounts of thickening agents are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts of thickening agents to arrive at a desired viscosity would have been well within the  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

	
Applicant argues:
Contrary to the allegation in the Office Action, it is submitted that ambroxol and bromhexine cannot simply be considered as being equivalent and having the same properties so as to be considered interchangeable in that it would have been obvious to use similar excipients to formulate the two compositions.  While each of these active substances is a mucolytic agent, they act significantly different from each other. These two active substances clearly have different properties and perform different functions. Clearly, one having ordinary skill in the art would not have considered that ambroxol is interchangeable with bromhexine in terms of having the same effect as an active substance for treatment to a person. Similarly, one having ordinary skill in the art would not have thought ambroxol and bromhexine are so similar in structure as to have the same properties and require the same or similar excipients in an oral solution, when both substances are different in terms of their efficacy/performance when 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Bromhexine has the structure: 
Bromhexine

    PNG
    media_image2.png
    220
    229
    media_image2.png
    Greyscale

while this is not identical to the claimed compound ambroxol:

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale
 , it is noted that these compounds are structurally similar.  These compounds differ in that bromhexine contains a methyl group on the chain N and no substituent on the cyclohexane ring, while ambroxol contains no substituent on the chain N and a hydroxyl group on the cyclohexane ring.  Therefore, while the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would be obvious to use similar excipients to formulate compositions with a reasonable expectation of success, absent factual evidence to the contrary.  
MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.0038.

	
	

Applicant argues:
Applicant further notes that the present invention aims at providing a ready to use oral formulation comprising ambroxol hydrochloride characterized in that said oral formulation shows particularly high storage stability, namely exhibiting a low rate of decomposition of ambroxol hydrochloride. A low rate of decomposition is obtained through the absence of glycerol and sugar alcohols, such as sorbitol. This is clearly illustrated at pages 6-7 of the application, which provides data tables listing the quantities of decomposition products based upon compositions A and B (compositions encompassed by the claimed invention and which do not include a sugar alcohol or glycerol in the composition) and compositions C and D (each is a comparative example, where the composition includes a sugar alcohol, sorbitol, and glycerol), where data for stability under controlled storage conditions for each composition is also provided for each composition. A further comparative example, composition E, is provided in 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, the data provided in the tables does not appear to be of statistical and practical significance.  

An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  In the instant case, as set forth above, Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water in amounts within the instantly claimed amounts that are free of glycerol and sugar alcohols.  Thus, applicant has not compared the claimed subject matter with the closest prior art.


Applicant argues:
Jie describes an ambroxol hydrochloride oral solution that also includes sucrose as a thickener but does not comprise any of HEC, preservatives or water. The thickener (sucrose) described by Jie is indeed present in a high amount, namely in an amount of 300 g based on 1000 ml of the oral solution, whereas the thickener of the present invention is, in contrast, present in a very smaller amount, such as 0.01 to 1.0 g based on 100 ml of the cough syrup. Therefore, the cough syrup of claim 1 clearly differs from the ambroxol hydrochloride oral solution of Jie, not only in the type of thickener but also the concentration of the thickener in the cough syrup. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.

Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
One of ordinary skill in the art would recognize that the amount of thickener needed to achieve a desired viscosity would depend on the thickener utilized and the components of the composition.  As set forth above, Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water in amounts within the instantly claimed amounts.  The teachings of Scheuring are relied upon to establish that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.  

Conclusion
Claims 1, 5-8, and 10 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628